Citation Nr: 0930644	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  09-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to May 
1946.  He died in January 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln 
Nebraska, that denied additional burial benefits payable to 
the appellant based on the death of the veteran.  

In a separate letter dated in August 2005, the RO informed 
the appellant of its denial of her claim of entitlement to 
service connection for the cause of the veteran's death.  In 
a December 2008 Board decision, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death and remanded the claim for additional amounts 
for burial benefits in compliance with due process 
requirements.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

By a Board decision dated in December 2008, service 
connection for the cause of the Veteran's death was denied.  




CONCLUSION OF LAW

The criteria for entitlement to burial benefits based upon a 
service-connected death are not met.  38 U.S.C.A. § 2307 
(West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

If a veteran dies as a result of service-connected disability 
or disabilities an amount not to exceed the amount specified 
in 38 U.S.C.A. § 2307 may be paid toward the veteran's burial 
and funeral expenses, subject to certain other conditions.  
38 C.F.R. § 3.1600(a).  In general, payment of this allowance 
is in lieu of payment of any benefit authorized under 
paragraph (b), (c), or (f) of § 3.1600.  The amount of this 
allowance is not to exceed $2000.  38 U.S.C.A. § 2307.

If a veteran's death is not service-connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses.  38 
C.F.R. § 3.1600(b).  Entitlement is satisfied if, in addition 
to certain other conditions, the veteran was in receipt of VA 
compensation or pension at the time of death.  Id.  The 
amount of this allowance is not to exceed $300.  38 U.S.C.A. 
§ 2502(a).

Additionally, if certain conditions are met, a plot or 
internment allowance is payable to the person or entity who 
incurred expenses not to exceed the amount specified in 38 
U.S.C.A. § 2303(b).  38 C.F.R. § 3.1600(f).  The amount of 
this allowance is not to exceed $300.  38 U.S.C.A. § 2302(b).

The record in this case shows that the appellant initially 
filed a claim for burial benefits in February 2005 and was 
granted benefits in March 2005 for an amount allowed for a 
veteran whose death was not related to military service.  See 
38 C.F.R. § 3.1600(b).  The benefits included $300 for 
funeral costs and $300 for cemetery/plot costs.  Id.  The 
appellant was further informed in the March 2005 award letter 
that since she indicated on her claim that the cause of the 
Veteran's death was due to service, that part of her claim 
for service-connected burial benefits was still being 
considered.  

In August 2005, the RO notified the appellant of its 
determination that the Veteran did not die of a service-
connected disability and therefore she was not entitled to 
service-connected burial benefits.  As the Board explained in 
its December 2008 decision denying the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, while there was no disputing that the 
Veteran's service-connected chronic obstructive pulmonary 
disease (COPD) was secondary to his nicotine dependence in 
service and that his COPD, per his death certificate, was 
related to the cause of his death, the law at the time the 
appellant filed her initial claim for Dependency and 
Indemnity (DIC) benefits (in February 2005) barred claims for 
compensation or DIC based on the use of tobacco products.  
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2008).  
There is no indication that the appellant filed an appeal of 
the December 2008 Board decision, and it is a final decision.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100, 
(2008). 

Thus, as the Board has concluded that the Veteran's death was 
not the result of a service-connected disability, entitlement 
to service-connected burial benefits must be denied as a 
matter of law.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a); 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim 
should be denied as a matter of law if the law, and not the 
evidence, is dispositive).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  In this case, the facts pertinent to 
applicable law are not in dispute.  Because here the law, 
rather than the evidence, is dispositive, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to burial benefits based upon service-connected 
death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


